Title: From John Adams to Thomas Jefferson, 20 December 1785
From: Adams, John
To: Jefferson, Thomas


     
      Dear Sir
      Grosvenor Square Decr 20. 1785
     
     Mr Barretts Arrival at Paris, is a lucky Event, and his appointment by the Merchants in Boston a judicious Step; but I am not So clear in the Choice he makes of L’Orient to reside in.— Paris, or even Havre, Seems to me a better Situation. Paris in preference to all others.— If Boylstone would Act in concert with him, his Capital, would be equal to every Thing which relates to the Business: But he is a Singular Character irritable, fiery, avaricious, parcimonious, to a degree, that made me always doubtfull whether, he would Succeed: besides his Age and Ignorance of the Language. it is to be regretted that his Cargo cannot be put into the Hands of Sangrain because it is a great Object, to bring that Gentleman into an Acquaintance with the Qualities of the white Sperma Cæti Oil, and into a Course of Experiments of its Use. The first Point to be gained, is to Shew, that this Oil, considering all its Properties, may be used in the Reverberes cheaper, than the Olive Oil, Neatsfoot Oil, or Linseed Oil, or whatever other Substance goes to the Composition of that with which they now enlighten their Cities. We must engage Œconomy, as an Advocate in our Cause, or we shall finally loose it.— The Marquis tells me, the Duty is reduced to 7.Liv. 10.s the Barrique of 520

Weight— you state it at 11₶: 10s.— I should be glad to be exact in this Information, and to know which is right. But, 11₶: 10s the Barrique, even as you State it, is so much less than 18.£ 3.s sterling the Ton, the Allien Duty paid here that one would think it must turn all the Trade to France as I hope it will, and as it certainly will if the French Government encourage the Attempt.— if an American Merchant can fix himself at Paris and remain a Man of Business, and not become infected with a Rage for Amusements, he might by corresponding with all the great Cities of the Kingdom soon do a great deal, towards introducing an extensive Trade between the United States and the French.
     I am extreamly Sorry for the Accident, which has retarded Mr Barclay, but I think with you that We must submit to it, for a reasonable Time.— But I hope Mr Barclay will not Suffer himself to be delayed one moment unnecessarily.— if any Pretences or Excuses for postponing are contrived, I hope he will break away from them all.—it is a horrid Thing, that Business so essential should have been neglected so long.—
     The Chevr. De Pinto is Sick, which will unluckily retard our Affair with him. But I will quicken it as Soon and as much as I can.
     With great Esteem I am, dear Sir your / most obedient Servant
     
      John Adams.
     
    